An unpub|ish.1947

@@

IN THE SUPREl\/IE COURT OF THE STATE OF NEVADA

 

THOMAS J. LAFFERTY, No. 62732
Appellant, '
ELIZABETH ANN PRICE,   F  § § 
Respondent.

APR 9 l 2013

    

TRAC E K. L|NDEMAN
S C

ORDER DISl\/IISSING APPEAL

On March 4, 2013, this appeal was docketed in this court
without the requisite filing fee. On that same day, this court issued a
notice directing appellant to pay the filing fee within ten days. The notice
further advised that failure to pay the fee within ten days would result in
the dismissal of this appeal. To date, appellant has not paid the filing fee
or otherwise responded to this court’s notice. Accordingly, cause
appearing, this appeal is dismissed

lt is so oRDERED_

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY? 

cc: Hon. Cheryl B. l\/loss, District Judge, Family Court Division
` Michael H. Schwarz
Rocheleau Law Group, PC
Eighth District Court Clerk

13th o/»/§@